Exhibit 10.1

 

FIRST AMENDMENT TO

GRAND PERFECTA, INC.

CONVERTIBLE DEBENTURE

BEARING INTEREST AT 1% PER ANNUM

 

THIS FIRST AMENDMENT (“Amendment”) to the Debenture in the principal amount of
Two Hundred Million Japanese Yen (¥200,000,000) dated March 5, 2015 (the
“Debenture”), is entered into effective as of the 5th day of March 2016 (the
“Effective Date”), by and between GRAND PERFECTA, INC., a Nevada corporations
(the “Company”), and EUROPLUS INTERNATIONAL LTD., (“Holder”), with reference to
the following:

 

RECITALS

 

A. On March 5, 2015, the Company executed and delivered to Holder the Debenture
and promised to pay to the order of Holder the principal sum of ¥200,000,000,
together with interest, as set forth in the Debenture.

 

B. The Company and Holder now desire to amend the Debenture on the terms and
conditions set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the Company and Holder
agree as follows:

 

1. Definitions. Unless otherwise indicated herein, Company and Holder agree that
all capitalized terms used in this Amendment shall have the definitions assigned
to such terms in the Debenture.

 

2. Amendment to the Debenture. The Company and Holder agree that this Amendment
constitutes an amendment to the Debenture. In the event of any conflict or
inconsistency between the terms of this Amendment and the terms of the
Debenture, the Company and Holder agree that the terms of this Amendment shall
control.

 

3. Repayment of Principal. On February 26, 2016, the Company made a payment to
Holder in the amount of Thirty Million Japanese Yen (¥30,000,000), which the
parties agree is applied to the payment and reduction of the original principal
amount of the Debenture.

 

4. Maturity Date. The date of maturity of the Debenture stated in Section 2 of
the Debenture is amended to extend the date of maturity of the Debenture to the
date that is six months from the Effective Date of this Amendment, subject to
prepayment as set forth in paragraph 3 of the Debenture.

 

5. Ratification. Except as set forth herein, the Company and Holder agree that
all of the terms and conditions contained in the Debenture shall remain the same
and in full force and effect, and the Debenture as amended by this Amendment, is
hereby ratified and reaffirmed.

 



 1 

 

 

6. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. This Amendment may be delivered and executed by
e-mail or facsimile.

 

IN WITNESS WHEREOF, this Amendment was duly executed on the 2nd day of March
2016.

 

 

EUROPLUS INTERNATIONAL LTD.

 

 

By: /s/ Ayako Noda                                

Duly Authorized Officer

Ayako Noda

Represenative Director

 

 

 

GRAND PERFECTA, INC.

 

 

By: /s/ Shuya Watanabe                            

Duly Authorized Officer

Shuya Watanabe

CEO

 

 

 

 

 

 



 2 

 